Citation Nr: 1747719	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-03 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to VA benefits for a child of a Veteran born with a birth defect. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the appellant


ATTORNEY FOR THE BOARD

S. Yuskaitis, Associate Counsel
INTRODUCTION

The Veteran had unverified military service, including service in the Republic of Vietnam from September 1969 to September 1970.  The appellant is the Veteran's daughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The appellant testified before the undersigned Veterans Law Judge (VLJ) in a May 2017 videoconference hearing.  A transcript of the hearing is of record.


FINDINGS OF FACT

1.  There is no competent evidence that the appellant has spina bifida. 

2.  The appellant's mother did not have active service in the Republic of Vietnam.  


CONCLUSION OF LAW

The criteria for VA compensation benefits for birth defects of a child born to a Veteran have not been met.  38 U.S.C.A. §§ 1802, 1805, 1812, 1815 (West 2014); 38 C.F.R. §§ 3.814, 3.815 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board finds that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 (2001).  These issues turn on statutory interpretation.  Thus, because the law, and not the evidence, is dispositive in this case, the VCAA is not applicable.  Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis v. Brown, 6 Vet. App. 426, 429- 30 (1994); VAOPGCPREC 5-2004 (June 23, 2004).  No further action is required pursuant to the VCAA for these claims.  

Moreover, although the Veteran's service records are not associated with the claims file, further action to obtain such would provide no benefit to the appellant because there is no legal basis for awarding the benefits sought given the undisputed facts in this case.  Therefore, the Board will proceed in adjudicating the claims.

II. Analysis

The appellant seeks benefits under 38 U.S.C., Chapter 18 based on her father's service in Vietnam.  During her May 2017 Board hearing, the appellant asserted that her heart disability is the result of her father's exposure to Agent Orange while he served in Vietnam.  She denied having spina bifida.  In addition, the appellant conceded that her mother did not serve in Vietnam, but argued that she is entitled to the claimed benefits because her father served in Vietnam.  See May 2017 Board videoconference hearing.  

There are specific regulations pertaining to service connection for disabilities inherited from a parent.  VA shall pay a monthly allowance, based upon the level of disability, to or on behalf of a child of a Vietnam veteran who has spina bifida and other birth defects, to include achondroplasia, cleft lip and cleft palate, congenital heart disease, congenital talipes equinovarus (clubfoot), esophageal and intestinal atresia, Hallerman-Streiff syndrome, hip dysplasia, Hirschprung's disease (congenital megacolon), hydrocephalus due to aqueductal stenosis, hypospadias, imperforate anus, neural tube defects, Poland syndrome, pyloric stenosis, syndactyly (fused digits), tracheoesophageal fistula, undescended testicle, and Williams syndrome, that are associated with the veteran's exposure to toxic herbicides.  38 U.S.C.A. § 1805(a), 1812, 1815 (West 2014); 38 C.F.R. §§ 3.814(a), 3.815 (2016). 

The term "Vietnam veteran" means a person who performed active military service in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, without regard to the characterization of the person's service.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations, if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.814(c)(1) (2016).

"Spina bifida" means any form and manifestation of spina bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 C.F.R. § 3.814(c)(3) (2016).  Significantly, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  Jones v. Principi, 16 Vet. App. 219 (2002).  To qualify for a monthly allowance on the basis of other birth defects (as listed above), an appellant must show that the Vietnam veteran who was exposed to herbicides is his or her mother.  38 U.S.C.A. §§ 1812, 1815 (West 2015); 38 C.F.R. § 3.815 (2016).

The Board finds that the appellant is not entitled to compensation under 38 U.S.C.A. § 1815.  The appellant does not contend, and the evidence does not show, that the appellant's mother served in Vietnam.  Indeed, all the contentions that she has made as to Agent Orange exposure have been in regards to her father.  To be eligible for a "covered birth defect" other than spina bifida pursuant to 38 U.S.C.A. § 1815 and 38 C.F.R. § 3.815, the appellant's mother must have set foot in Vietnam during a period of service.  Jones v. Principi, 16 Vet. App. 219 (2002).  Therefore, as a matter of law, the Board must find that the appellant is precluded from obtaining benefits under 38 U.S.C.A. § 1815 for a heart disability.

Indeed, spina bifida is the only birth defect which warrants an award of monetary benefits based on the herbicide exposure of a Vietnam veteran who is the father of the child at issue.  See 38 U.S.C.A. §§ 1805.  However, the appellant has denied having this disorder, and there is no medical evidence of record to show that the appellant has spina bifida.  See e.g., November 2012 Notice of Disagreement.  Accordingly, the appellant is not entitled to compensation under 38 U.S.C.A. § 1805.  

The Board is sympathetic to the appellant's medical condition and grateful for her father's service; however, as a matter of law, the Board may not grant this claim.  As the law is dispositive of the issue on appeal, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, for the reasons set forth above, the appellant is not entitled to benefits under 38 U.S.C.A. § 1815 .


ORDER

Entitlement to VA benefits for a child of a Veteran born with a birth defect are denied.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


